     Case: 1:20-mj-09023-WHB Doc #: 1-1 Filed: 02/12/20 1 of 11. PageID #: 2

                                                                                0-

                                          AFFIDAVIT

       I, Paul Cruz, Special Agent of the Federal Bureau of Investigation, United States

Department of Justice, being duly sworn on oath, hereby deposes and states as follows:


                     INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”), Cleveland

Division. I have been so employed since 2010 and as such have been assigned to investigate

organized criminal enterprises engaged in a variety of racketeering offenses to include drug

trafficking, money laundering, document fraud, theft, drug violations, and other criminal

offenses which have occurred in, and outside, the Northern District of Ohio. I have training and

experience in interviewing and interrogation techniques, arrests, search and seizure, search

warrant applications, and various other procedures. In the course of conducting investigations, I

have been involved in the use of the following investigative techniques: interviewing informants

and cooperating witnesses, conducting physical surveillance, consensual monitoring and

recording of both telephonic and non-telephonic communications, and executing search warrants.

As such, I am an law enforcement officer within the meaning of Section 2510(7) of Title 18,

United States Code; that is , and officer of the United States empowered by law to conduct

investigation of, and to make arrests for, offenses enumerated in Title 18, United States Code,

Section 2516. Prior to joining the FBI, I was employed for seven years as a United States

Marine Corps officer. In that capacity I was assigned to work investigations involving

fraudulent enlistments, fraud against the government, adultery, vehicle accidents, Congressional

inquiries, litigation claims, and other crimes under the Uniform Code of Military Justice.

       2.      The statements contained in this affidavit are based on my personal observations

as well as information developed by other Special Agents (“SA”) of the FBI, Ohio Bureau of


                                                1
      Case: 1:20-mj-09023-WHB Doc #: 1-1 Filed: 02/12/20 2 of 11. PageID #: 3



Criminal Investigations (“BCI”), and officers and detectives of state, local, and federal police

departments in Ohio who aided in the investigation. Unless otherwise noted, whenever in this

affidavit I assert that a statement was made, the information was provided by another law

enforcement officer or an investigator (who may have had either direct or hearsay knowledge of

the statement) to whom I have spoken or whose report I have read and reviewed. Likewise, any

information pertaining to vehicles and registrations, personal data on subjects, and record checks,

has been obtained through the Law Enforcement Automated Data System (“LEADS”), various

state driver’s license motor vehicle records, online database searches or the National Crime

Information Center (“NCIC”) computers, and various open source databases such as LexisNexis.


       3.      Your Affiant has participated in and conducted investigations into activities

involving narcotics and other illicit, not-narcotic controlled substances. Your Affiant is familiar

with the methods with which drug traffickers conduct their businesses, including, but not limited

to, their methods of importing, and distributing controlled substances, their use of cellular

telephones, computers and other electronic devices, their use of businesses, houses, multiple

vehicles and other facilities in which controlled substances are stored and meetings are

conducted, and their use of numeric codes and code words to conduct their narcotics

transactions. Affiant is also familiar with drug traffickers’ use of communication devices, and

texting applications and programs on such devices to conduct their businesses, including, but not

limited to, transmitting information regarding price, quantity, and transportation of controlled

substances.

       4.      Your Affiant is aware persons involved in criminal activity, particularly in the

distribution of controlled substances, frequently attempt to conceal their identities, the locations




                                                  2
      Case: 1:20-mj-09023-WHB Doc #: 1-1 Filed: 02/12/20 3 of 11. PageID #: 4



at which the illicit transactions occur, and the laundering of proceeds from the illicit activity to

“plain” currency.

       5.      Based on my training and experience and the facts as set forth in this Affidavit,

there is probable cause to believe that DEVON KEHOE and others have violated 21 U.S.C §

841(a)(1) and (b)(1)(C) (distribution of controlled substances) and 21 U.S.C. § 846 (conspiracy

to do the same) (hereinafter referred to as the “Target Offenses”).

             RELIABILITY OF CONFIDENTIAL SOURCE INFORMATION

       6.      During the course of this investigation, law enforcement agents and officers have

received information from a confidential source regarding members of the DTO. Some of the

information from this confidential source has been outlined in this affidavit. Information

provided by the confidential source has been corroborated to the extent practicable through

investigative techniques including, but not limited to, physical surveillance, review of telephone

toll records and pen register data, recorded telephone calls, conversations with other law

enforcement officers, review of investigative reports and debriefings of other confidential

sources. The confidential source listed in this affidavit has provided information pertaining to

the drug trafficking activities of the members of the DTO including KEHOE and PERSTIN.

                                                CS-1

       7.      CS-1 has provided information to Cleveland Heights Police Department, and the

FBI since March of 2019. CS-1 is providing information in the hopes of getting consideration at

sentencing for pending drug charges of possession and distribution of controlled substances. CS-

1 has significant criminal history including numerous drug charges. CS-1 has provided

information leading to the execution of approximately 8 local search warrants with multiple drug

and cash seizures. The information provided by CS-1 has proved reliable through independent



                                                  3
      Case: 1:20-mj-09023-WHB Doc #: 1-1 Filed: 02/12/20 4 of 11. PageID #: 5



verification. Your Affiant does not have any reason to believe the information provided by CS-1

was false, therefor, your Affiant believes that CS-1 is reliable.

                                       PROBABLE CAUSE

       8.      On September 5, 2019, at approximately 1842 hours, physical surveillance was

conducted at a known residence at 10507 Lake Road, Cleveland, Ohio (henceforth Target

Location 2) and on the stash house at 2676 Overlook Road, Cleveland Heights, Ohio (henceforth

Target Location 1). The surveillance was initiated due to the nature of intercepted

communications (pursuant to an authorized TIII) KEHOE and a Known Male (KM). KEHOE

and KM agreed to meet at a known residence for a suspected drug transaction. KEHOE travelled

from Target Location 1 directly to the known residence without making a stop. While KEHOE

was driving, KEHOE employed a number of counter surveillance tactics. Specifically, he was

stopping in the roadway to check stationary cars for occupants, routinely turning in his seat to

spot vehicles, and consistently driving between five to ten miles per hour below the posted speed

limit; all common efforts routinely seen by experienced drug traffickers to identify law

enforcement surveillance. At approximately 19:57 hours, KEHOE and PERSTIN arrived at the

known residence and exited the identified Mercedes C-300, license plate HPF9910, and were

met by KM in the driveway. KEHOE was observed removing a large black book bag from the

trunk of the vehicle and slinging the bag around his shoulders. KEHOE then removed a large

black duffel bag from the trunk and closed the trunk lid. KEHOE then walked to meet KM at the

sidewalk in front of the home where KM, KEHOE, and PERSTIN entered the residence.

       9.        At approximately 20:20 hours, KEHOE and PERSTIN exited the known

residence no longer carrying the (2) bags that they carried inside the residence. KEHOE entered




                                                  4
     Case: 1:20-mj-09023-WHB Doc #: 1-1 Filed: 02/12/20 5 of 11. PageID #: 6



the Mercedes and immediately left the area. The Mercedes then traveled to the Little Italy area of

Cleveland, where surveillance was ultimately terminated.

       10.     On September 12, 2019, Magistrate Judge Jonathan D. Greenberg, Northern

District of Ohio, authorized the installation of a GPS device on the black Mercedes driven by

KEHOE.

       11.     On November 14, 2019, KM met with KEHOE. Physical surveillance was

conducted during the meeting and the conversation between KM and KEHOE was monitored for

audio and video. During the conversation, KEHOE stated that he had a large amount of THC for

sale. KEHOE then invited KM to travel with KEHOE to Portland, Oregon, to pick out marijuana

plants which would be placed on a truck and shipped to Ohio or Michigan. KEHOE stated that

the minimal amount of plants that KM would have to purchase for 500 plants for $200 per plant.

KEHOE and KM made agreements for KM to receive a THC sample from KEHOE in the

following weeks. KEHOE returned to Target Location 2 after the meeting.

       12.     On November 29, 2019, KM met with KEHOE again. Physical surveillance was

conducted during the meeting and the conversation between KM and KEHOE was monitored for

audio and video. KEHOE left Target Location 1 and arrived at the meeting location driving a

blue Mercedes, license plate FNP3732. GPS on the black Mercedes confirmed that the black

Mercedes was in the shop for repairs. The blue Mercedes was registered to a local Mercedes

dealership. During the conversation, KEHOE provided KM with approximately 200 grams of

THC, and approximately 5 grams of cocaine. Law enforcement officers (LEO) seized the

suspected cocaine, which was field tested via Nik and tested positive for cocaine. LEO also

seized the THC, which was sent to BCI’s lab and later tested positive for THC. It is believed




                                                5
     Case: 1:20-mj-09023-WHB Doc #: 1-1 Filed: 02/12/20 6 of 11. PageID #: 7



that KEHOE provided the THC and cocaine as a sample in order for KM to make larger

purchases of both drugs in the future. KEHOE returned to Target Location 1 after the meeting.

       13.     On December 16, 2019, surveillance units observed PERSTIN leaving Target

Location 2 in the black Mercedes. Approximately five minutes later KEHOE was observed

leaving Target Location 2 and driving his 2010 Honda Civic. Prior to KEHOE’s departure,

KEHOE was observed loading a green suitcase into the trunk of his vehicle. It is known to

investigators that KEHOE often carries large quantities of narcotics with him in luggage type

bags. KEHOE left and travelled to the area of West 29th & Clinton Avenue, where PERSTIN

was waiting for him at a coffee shop. Both travelled in separate vehicles from Target Location 2

and arrived at the same location at the coffee shop. While driving to this location KEHOE drove

well under the posted speed limit, a technique known to Affiant to be used by those involved in

criminal activity as a means to counter law enforcement surveillance efforts, and a technique that

has previously been employed by KEHOE while transporting drugs on September 5, 2019. Both

are observed walking away from their respective vehicles before turning around and heading

back towards the vehicles after 5 minutes. Because of the congested area, KEHOE was not

observed the entire time and it is unknown if KEHOE met with another person.

       14.     In my experience, drug transaction sometimes occur where a vehicle is left

unattended in a parking lot with the truck left open. The buyer then retrieves the drugs from the

seller’s truck. This practice is used to avoid hand to hand transactions and thus law enforcement

detection.

       15.     When departing the coffee shop PERSTIN was again observed leaving the black

Mercedes several minutes before KEHOE did in his Civic. KEHOE and PERSTIN each

travelled to Cleveland Heights where they ultimately arrived at Target Location 1 and parked



                                                6
     Case: 1:20-mj-09023-WHB Doc #: 1-1 Filed: 02/12/20 7 of 11. PageID #: 8



deep in the driveway away from plain view. Investigators suspect that PERSTIN leaving just a

couple minutes ahead of KEHOE and stopping at the same locations was a form of counter

surveillance utilized by KEHOE and PERSTIN; both appear to be very surveillance conscience.

During the surveillance operation on December 16th, 2019, KEHOE was not observed traveling

to any locations in which a person would typically take luggage.

       16.     On or about December 19, 2019, Magistrate Judge William H. Baughman, Jr.,

Northern District of Ohio, authorized the installation of a GPS device on the Honda Civic driven

by KEHOE.

       17.     On December 20, 2019, KM again met with KEHOE. Physical surveillance was

conducted during the meeting and the conversation between KM and KEHOE was monitored for

audio and video. KEHOE and PERSTIN left Target Location 2 and travelled to Target Location

1, stopping for a short time, before meeting with KM. KEHOE arrived in the meeting spot in the

black Mercedes with PERSTIN as the driver. KM exchanged approximately $6,000 for a liter of

THC from KEHOE inside the vehicle while PERSTIN remaining in the driver’s seat and

watched the exchange. During the transaction the recording device failed and did not capture the

entire transaction, however, physical surveillance confirmed the transaction occurred in the

vehicle. During the transaction, KM stated that KM wanted to introduce someone to KEHOE in

order for KEHOE to sell the person kilograms of cocaine and THC. After the meeting, KEHOE

and PERSTIN returned to Target Location 2. The THC was later tested at BCI laboratory and

tested positive for THC. The total weight of the THC purchased from KEHOE was

approximately 993 grams.

       18.     On January 6, 2020, the Cleveland Heights Police Department was called for a

health and welfare check on KEHOE at the Overlook address. Cleveland Heights Police



                                                7
      Case: 1:20-mj-09023-WHB Doc #: 1-1 Filed: 02/12/20 8 of 11. PageID #: 9



Department and Fire Department arrived to the Overlook address to be greeted by KEHOE’s

father. KEHOE’s father explained that KEHOE had taken prescription medication and cocaine

and was suicidal and in the possession of a firearm. KEHOE’s father did not allow police or fire

department personnel into the residence. KEHOE came to the door and was transported to

Lutheran Hospital for evaluation and was then released on his own accord.

       19.     On January 13, 2019, KM exchanged a series of text messages with KEHOE in

which KM stated that he wanted to introduce someone to KEHOE on January 17, 2019. KM

stated to KEHOE that KM would take 10% of any sales that KEHOE did with the person KM

introduced. KEHOE agreed to meet with KM and be introduced. The FBI were able to arrange it

that the person KM introduced is an undercover (UC) Special Agent with the FBI.

       20.     On January 17, 2020, KEHOE departed from Target Location 2 and was dropped

off at a business in Bedford, Ohio; the vehicle dropping KEHOE off appeared to be a ridesharing

vehicle service.

       21.     On January 17, 2020, KM introduced FBI Undercover Special Agent UC#8065,

to KEHOE. During their recorded conversation, KEHOE and UC#8065 discussed the sales of

cocaine. KEHOE also explained that he used to have a steady supply of drugs and was making a

lot of money until suddenly his supply line dried up. KEHOE also explained that the price for

importing cocaine from California has been heavily taxed because of the transportation costs.

UC#8065 discussed the price of cocaine for $37,000 per kilogram and KEHOE told UC#8065

that he would consider selling UC#8065 cocaine for that price. KEHOE inquired of UC#8065 as

to quantities of cocaine UC#8065 was selling in New Jersey. KEHOE specifically asked if

UC#8065 was selling “quarter chickens” per deal. In the affiant’s experience, “quarter chicken”

is code for quarter kilograms of cocaine. UC#8065 and KEHOE exchanged phone numbers and



                                                8
     Case: 1:20-mj-09023-WHB Doc #: 1-1 Filed: 02/12/20 9 of 11. PageID #: 10



agreed to be in touch within the week to discuss future drug deals. KEHOE advised UC#8065

that KEHOE “never talks on the phone” and asked UC#8065 to download an end to end

encrypted chat application. In affiant’s experience, drug dealers do not like to speak on cell

phones in order to avoid law enforcement detection but rather use applications such as “Signal”

to conduct drug transactions. KEHOE further explained that he was dropping his current phone

number at the end of the week. In my experience, drug dealers often change phone numbers to

avoid law enforcement detection.

       22.     On January 20, 2020, KEHOE texted UC#8065 asking if UC#8065 could meet

KEHOE in New Jersey to further discuss the sale of kilograms of cocaine. UC#8065 agreed to

meet with KEHOE but did not specify a time or place. During the days to follow, UC#8065

texted KEHOE but did not receive any responses.

       23.     On January 21, KEHOE met with CS-1 and asked CS-1 if CS-1 was interested in

purchasing bulk ecstasy pills. CS-1 declined the offer. KEHOE then further explained that

KEHOE was heading to California to “re-up” his drug supply. KEHOE stated that when KEHOE

returned he would get in contact with CS-1.

       24.     From January 21, 2020, to February 9, 2020, KM, CS-1, and UC#8065 attempted

to contact KEHOE via text message. KEHOE did not reply to any of the messages. It is believed

that KEHOE turned his current phone off in order to avoid law enforcement detection.

       25.     In the evening of February 9, 2020, KEHOE contacted CS-1 and asked to meet.

CS-1 agreed to meet KEHOE on February 10, 2020.

       26.     On February 10, 2020, KEHOE met with CS-1 in Cleveland Heights, Ohio. The

meeting was consensually recorded. KEHOE stated to CS-1 that he just returned from California

to resupply KEHOE’s drug stash. KEHOE and CS-1 agreed to make a deal for 3.5 ounces of



                                                 9
    Case: 1:20-mj-09023-WHB Doc #: 1-1 Filed: 02/12/20 10 of 11. PageID #: 11



cocaine, 2 ounces of ecstasy, and 100 pills of prescription Xanax for approximately $2,500.

During the conversation, KEHOE stated that he had kilogram amounts of cocaine but was

holding onto it for another customer. KEHOE stated to CS-1 that the cocaine customer could call

at any time to purchase the kilogram and therefore could not sell CS-1 more than 3.5 of cocaine

as a sample.

       27.     On February 11, 2020, KEHOE and CS-1 met in Cleveland Heights, Ohio.

KEHOE received $2,200 and gave CS-1 5.4 grams of cocaine, and 58.2 grams of ecstasy. Prior

to the meeting, KEHOE left Target Location 2 and travelled directly to Target Location 1.

KEHOE stopped at Target Location 1 for approximately 3 hours and departed directly Target

Location 1 to meeting with CS-1. It is believed that KEHOE was stopping at to retrieve his stash

of drugs at Target Location 1. During the drug transaction, CS-1 asked KEHOE if KEHOE had

at least 9 more ounces of cocaine for sale for later in the week. KEHOE stated that he did and

would arrange a deal for the 9 ounces of cocaine later in the week. After the drug transaction,

KEHOE returned to Target Location 1 before departing to Target Location 2. It is believed that

KEHOE returned to Target Location 2 with the proceeds from the drug transaction.

       28.     Once law enforcement met back with CS-1 after the drug transaction with

KEHOE, the drugs were field tested and resulted in positive drug indications.

                                        CONCLUSION

       29.     Throughout the investigation, physical surveillance, consensually monitored

recordings, and GPS data has confirmed that KEHOE travels to the Lake address from the

Overlook address to retrieve drugs before making drug transactions. Additionally, on at least one

occasion, KEHOE and PERSTIN have travelled from the Target Location 2 to Target Location

1, in separate vehicles, and arrived at the same destination while conducting counter surveillance.



                                                10
    Case: 1:20-mj-09023-WHB Doc #: 1-1 Filed: 02/12/20 11 of 11. PageID #: 12



During this event, KEHOE was seen carrying a large green suitcase but did not travel to any

place that would require such an item. It is believed that KEHOE and PERSTIN are residing at

the Target Location 2 and using Target Location 1 as a stash house for their drugs. Additionally,

the pattern KEHOE uses to make drug transactions shows that KEHOE use the Target Location

1 as a stash house for drugs and the Target Location 2 as a stash house for money, electronic

devices, or documents pertaining to the DTO.

       30.      Based upon my training and experience, including my participation in this

investigation, I believe that probable cause exists that DEVON KEHOE has distributed and

possessed with intent to distribute controlled substances, in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(C) and has conspired with PERSTIN and others to do the same, in violation of 21

U.S.C. § 846.




                                                     __________________________________
                                                     Paul R. Cruz
                                                     Special Agent
                                                     Federal Bureau of Investigation

Sworn to via telephone after submission
by reliable electronic means.
Fed. R. Crim. P.3, 4(d) and 4.1,
         WK day of February, 2020.
on this _____



____________________________________
_____________________
                   ____
                    _____                                           SP
                                                             Time: _____________
WILLIAM H.
         H BAUGHMAN,
            BAUGHMHMAN JR.
                  HM
UNITED STATES MAGISTRATE JUDGE




                                                11
